DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's IDS submission filed on 04/29/2022 has been entered.
Information Disclosure Statement
2.       The information disclosure statement (IDS) submitted on 04/29/2022 was filed after the mailing date of the Notice of Allowance on 04/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered and entered by the examiner.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 5-6 in Remarks, filed 02/08/2022, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over COPELAND (US 2008/0068177 A1)  in view of HESCH, JR (US 2010/0308998 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 17, the prior art of record, specifically COPELAND (US 2008/0068177 A1)   teaches a security tag comprising: an electronic article surveillance (EAS) component having a first defined surface area; a radiofrequency (RFID) component having a second defined surface area, the RFID component comprising: an antenna inlay, the antenna inlay comprising: an inward spiral antenna; a magnetic loop antenna in electrical contact with the spiral antenna; and an integrated circuit in electrical contact with the loop antenna; and a substantially planar spacer having a thickness, the spacer at least partially disposed between the first defined surface area of the EAS component and the second defined surface area of the RFID component, the thickness of the spacer being configurable to regulate a read range of the RFID component (Fig. 1, para 9, article surveillance (EAS) label or tag for the prevention or deterrence of unauthorized removal of articles from a controlled area, para 75, RFID security tag which includes memory to store RFID information and include a unique tag identifier, a unique system identifier, an identifier for monitored object, and so forth, para 068, defined surface or surface areas 1a and 1b of the EAS component 1 is configured to at least partially overlap at least one of the defined surface or surface areas 202a, 202b, 204a and 204b).
Prior art of record, HESCH, JR (US 2010/0308998 A1) teaches an electronic article surveillance (EAS) tag, comprising: a tag body defining an interior and having an opening leading into the interior; a circuit board disposed in the tag body interior; a lanyard having a first end and a second end opposite the first end, the first end being electrically coupled to the circuit board; a pin body electrically coupled to the second end of the lanyard, the pin body being insertable into the tag body opening; a clamp disposed in the tag body interior, the clamp being arranged to receive the pin body; and a spring contact disposed in the tag body, the spring contact electrically coupling the clamp and the circuit board to provide a current path for electrical signals through the lanyard (para 54, tag alarm 1000 sound upon unauthorized removal of pin assembly 304 from the EAS tag 1, An alarm signal is generated if disrupted, para 51, FIG. 10, alarming tag alarm 1000 to prevent tag defeat.
However, the prior arts of record fail to teach, make obvious, or suggest, a security tag comprising: a housing comprising an internal perimeter, an inventory tracking circuit disposed within the housing monitors for a wireless signal in a given frequency, wherein inventory tracking circuit comprises a label that abuts portion of internal perimeter, and wherein the security circuit is disposed radially inward to the inventory tracking circuit and the inventory tracking circuit does not vertically overlap with the security circuit, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689